      Case 2:17-cv-05899-WBV-DMD Document 257 Filed 06/14/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

 RONALD EGANA, SAMANTHA EGANA,
 and TIFFANY BROWN, on behalf of                                Case No. 2:17-cv-5899
 themselves and those similarly situated,
                                                             HON. WENDY B. VITTER
         Plaintiffs,                                                SECTION “D”
 v.                                                       HON. DANA M. DOUGLAS (3)

 BLAIR’S BAIL BONDS, INC., et al.,
                                                                  CLASS ACTION
         Defendants.



                       PLAINTIFFS’ MOTION FOR RECONSIDERATION


       Plaintiffs respectfully request the Court to reconsider its order contained in the minute

entry dated June 13, 2019. Doc. 256. The Court ordered that Plaintiffs may obtain information

for 100 persons—including multiple bonds—but limited the search to bonds on or after June 16,

2016. Plaintiffs request that the Court reconsider its order and require Blair’s to produce Captira

data for all bonds and statements of surrender and payment arrangement pages from the last five

years for the 100 sampled class members, for the reasons discussed below.

       First, the claim of the Overcharged Class is brought under Article 7 of the Louisiana Civil

Code, which prohibits individuals from violating laws enacted in the public interest. Claims

brought under La Civ. Code Art. 7 do not prescribe. La. Civ. Code Ann. art. 2032. Therefore, the

100 sampled class members have claims which predate June 16, 2016, and Plaintiffs should be

able to conduct discovery on this narrowed sample of class members. While Plaintiffs specify a

date of June 16, 2016 in their class certification motion, this date is relevant to only the two other

classes that Plaintiffs seek to certify: the TILA class and the Surrendered class, whose claims



                                                  1
     Case 2:17-cv-05899-WBV-DMD Document 257 Filed 06/14/19 Page 2 of 6



under the Truth in Lending Act and for conversion under Louisiana state law have one-year

statute of limitations and prescriptive periods, respectively. 15 U.S.C. § 1640(e); La. Civ. Code

art. 3492.Thus, Plaintiffs seek discovery on all bonds for the 100 sampled class members, since

these class members have potential contract claims for all bonds they have entered into with

Blair’s, regardless of date.

       Moreover, even if Plaintiffs were concerned only with overcharges on bonds after June 16,

2016, Plaintiffs would still need to view records related to class members’ earlier bonds. Plaintiffs

bring their claims for overcharging and under TILA based on the theory that Blair’s wrongfully

required indemnitors on new bonds to pay for earlier bonds on which they were not signatories.

Doc. 188 ¶¶ 151(d), 208. The experience of Plaintiffs, Ronald Egana and his indemnitors, Tiffany

Brown and Samantha Egana, illustrate this practice. Although the bond that is at the center of this

litigation was arranged in May 2016, Mr. Egana also had bail bonds from Blair’s dating from 2010,

2013, and 2014. Each of these bonds had an outstanding balance on the premium. Tiffany Brown

and Samantha Egana were not indemnitors on all of these prior bonds. Yet, unbeknownst to them,

the balance on these prior bonds was added to the total that they owed on Mr. Egana’s 2016 bond.

Id. ¶ 73-74. Plaintiffs allege that amounts that Ms. Egana and Ms. Brown paid were applied to the

balances on these older bonds. Id. ¶ 94. Thus, information on the prior bonds, including the total

amount owed and whether later payments were applied to them, lies at the heart of the Overcharged

Class’s contract claims. If denied access to bonds prior to June 16, 2016, Plaintiffs will not be able

to gain insight on Blair’s practice of overcharging indemnitors by holding them liable on earlier

bonds that they were not parties to. Moreover, for the Surrendered class, the date of June 16, 2016

is relevant as the date of surrender, and to be surrendered on that date a class member would




                                                  2
     Case 2:17-cv-05899-WBV-DMD Document 257 Filed 06/14/19 Page 3 of 6



necessarily have entered into a bond agreement before that date. Thus, even for overcharges and

surrenders made after June 16, 2016, Plaintiffs must look to records of earlier bonds.

        Finally, requiring Blair’s to produce Captira records for bonds prior to June 16, 2016 will

not create any additional burden. Instead, Captira generates records of bonds by defendant, and

this is how Blair’s has produced some Captira records to date, as the below screenshot from

Captira illustrates:




                                                 3
     Case 2:17-cv-05899-WBV-DMD Document 257 Filed 06/14/19 Page 4 of 6




Doc. 244-2 at 138. Indeed, Blair’s would likely need to do the additional work of redacting

information on older bonds from Captira reports if it wanted to withhold Captira records on

earlier bonds.

       While retrieving payment arrangement pages and statements of surrender for bonds prior

to June 2016 may require additional searching of Blair’s physical files, Blair’s counsel has

represented that Blair’s stores physical files for approximately the past five years on-site in its

regularly used filing system. Thus, Blair’s would need only need to search other file locations for

bonds that are more than five years old, and even these Blair’s counsel has represented are kept

on-site at Blair’s office. At the very least, Blair’s should be required to put forth a reasonable

effort to search its on-site files for bonds for the narrow sample of 100 people that the Court has

ordered.

       Accordingly, Plaintiffs respectfully request that the Court reconsider its order and require

Blair’s to produce Captira records for all bonds for the 100 sampled class members; require

production of statements of surrender and payment arrangement pages for all bonds since 2014;

and require a reasonable search of Blair’s on-site records for statements of surrender and

                                                  4
     Case 2:17-cv-05899-WBV-DMD Document 257 Filed 06/14/19 Page 5 of 6



payment arrangement pages for bonds older than 2014. Plaintiffs reached out to Blair’s to inquire

as to whether they will oppose this motion, and have not heard back.


       DATED this June 14, 2019.            Respectfully submitted,


                                            /s/ Ivy Wang
                                            Ivy Wang
                                            On behalf of Plaintiffs’ Counsel

                                            Ivy Wang, La. Bar No. 35368
                                            Clara Potter, La. Bar No. 38377
                                            SOUTHERN POVERTY LAW CENTER
                                            201 St. Charles Avenue, Suite 2000
                                            New Orleans, LA 70170
                                            P: 504-228-7279
                                            F: 504-486-8947
                                            E: ivy.wang@splcenter.org
                                            E: clara.potter@splcenter.org

                                            Caren E. Short*
                                            Sara Zampierin*
                                            Samuel Brooke*
                                            SOUTHERN POVERTY LAW CENTER
                                            400 Washington Avenue
                                            Montgomery, AL 36104
                                            P: 334-956-8200
                                            F: 334-956-8481
                                            E: caren.short@splcenter.org
                                            E: sara.zampierin@splcenter.org
                                            E: samuel.brooke@splcenter.org

                                            Charles M. Delbaum*
                                            NATIONAL CONSUMER LAW CENTER
                                            7 Winthrop Square, Fourth Floor
                                            Boston, MA 02110-1245
                                            P: 617-542-8010
                                            F: 617-542-8028
                                            E: cdelbaum@nclc.org
                                            Noah A. Levine*
                                            Ryanne E. Perio*
                                            Ilya Feldsherov*
                                            William Roth*

                                               5
Case 2:17-cv-05899-WBV-DMD Document 257 Filed 06/14/19 Page 6 of 6



                              WILMER CUTLER PICKERING HALE AND
                                 DORR LLP
                              7 World Trade Center
                              250 Greenwich Street
                              New York, NY 10007
                              P: 212-230-8800
                              F: 212-230-8888
                              E: noah.levine@wilmerhale.com
                              E: ryanne.perio@wilmerhale.com
                              E: ilya.feldsherov@wilmerhale.com
                              E: william.roth@wilmerhale.com

                              *admitted pro hac vice

                              Attorneys for Plaintiffs




                                 6
